Judgment Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered November 4, 1999, convicting defendant, after a nonjury trial, of manslaughter in the second degree, and sentencing him to a term of 4 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence clearly established defendant’s reckless conduct.
The record establishes that defendant received effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]).
Defendant’s sentence was not unconstitutional, and we perceive no basis for reducing the sentence in the interest of justice.
We have considered and rejected the remaining claims contained in defendant’s pro se supplemental brief. Concur— Buckley, P.J., Tom, Ellerin and Marlow, JJ.